
	

115 S1382 IS: Department of Defense Talent Management Improvement Act of 2017
U.S. Senate
2017-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1382
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2017
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to  temporarily suspend officer grade tables to attract more
			 talent, and for other purposes. 
	
	
		1.Short title
 This Act may be cited as the Department of Defense Talent Management Improvement Act of 2017.
		2.Temporary suspension of officer grade strength tables for talent management purposes
 (a)DOPMA TablesSection 523(a) of title 10, United States Code, is amended— (1)in paragraphs (1) and (2), by inserting paragraph (4) and after Except as provided in; and
 (2)by adding at the end the following new paragraph:  (4)The limitations in paragraphs (1) and (2) shall not apply with respect to fiscal years 2018 through 2022..
 (b)ROPMA TablesSection 12011(a) of title 10, United States Code, is amended— (1)in paragraphs (1) and (2), by striking Of the and inserting Except as provided in paragraph (3), of the; and
 (2)by adding at the end the following new paragraph:  (3)The limitations in paragraphs (1) and (2) shall not apply with respect to fiscal years 2018 through 2022..
				
